Citation Nr: 0516735	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  02-19 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.	Entitlement to an evaluation in excess of 20 percent for 
scoliosis, degenerative osteoarthritis and degenerative disc 
disease of the lumbosacral spine.

2.	Entitlement to an evaluation in excess of 30 percent for 
the residuals of a left ankle fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to April 
1954.     

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision in 
which the RO denied an evaluation in excess of 10 percent for 
scoliosis, degenerative osteoarthritis and degenerative disc 
disease of the lumbosacral spine, and an evaluation in excess 
of 30 percent for the residuals of a left ankle fracture.  In 
January 2002, the veteran filed a notice of disagreement 
(NOD), and a statement of the case (SOC) was issued in 
September 2002.  The veteran filed a substantive appeal in 
January 2003.  

In December 2003, the Board remanded these matters to the RO 
for further action.  After completing the requested action, 
the RO granted a higher rating of 20 percent for service-
connected scoliosis, degenerative osteoarthritis and 
degenerative disc disease of the lumbosacral spine, effective 
June 16, 1999 (prior to the date of the veteran's March 2001 
claim for an increase), but continued its denial of a rating 
in excess of 30 percent for the residuals of a left ankle 
fracture (as reflected in a November 2004 supplemental SOC 
(SSOC)).

Although the RO granted  higher 20 percent rating for the 
veteran's service-connected back disability, inasmuch as a 
higher evaluation is available for this condition, and the 
veteran is presumed to seek the maximum available benefit for 
a disability, the claim for increase remains viable on 
appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

As a final preliminary matter, the Board points out that in a 
January 2005 Informal Hearing Presentation (IHP), the 
veteran's representative contends that the veteran's current 
service-connected disabilities render him unemployable.  The 
Board construes this statement as raising an informal claim 
for a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  
As the RO has not yet adjudicated this matter, it is not 
properly before the Board, and is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.	Prior to September 23, 2002, the veteran's service-
connected back disability (characterized as scoliosis, 
degenerative osteoarthritis and degenerative disc disease of 
the lumbosacral spine), was manifested by pain, fatigability, 
lack of endurance, flare-ups three to four times per week and 
lasting approximately five minutes, limitation of motion (no 
worse than forward flexion limited to 60 degrees, extension 
limited to 20 degrees, right and left side bend limited to 20 
degrees, each, and right and left rotation limited to 25 
degrees, each), and some restricted activities.  

3.	The veteran's service-connected residuals of a left ankle 
fracture has not been shown to involve nonunion of the tibia 
and fibula, with loose motion, requiring a brace.  


CONCLUSIONS OF LAW

1.	The criteria for an evaluation in excess of 20 percent for 
service-connected scoliosis, degenerative osteoarthritis and 
degenerative disc disease of the lumbosacral spine are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
5292 and 5295 (as in effect prior to September 26, 2003), and 
5293 (as in effect prior to September 23, 2002, and since 
September 23, 2002, then renumbered as Diagnostic Code 5243, 
effective September 26, 2003). 


2.	The criteria for an evaluation in excess of 30 percent for 
the residuals of a left ankle fracture are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002);         38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5262, 5271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims on appeal has 
been accomplished.  

Through the September 2002 SOC, the November 2002 and 
November 2004 SSOCs, and the RO's letter of March 2004, the 
RO notified the veteran and his representative of the legal 
criteria governing the claims, the evidence that has been 
considered in connection with the appeal, and the bases for 
the denial of the claim.  After each, they were given the 
opportunity to respond.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claims.  Pursuant to the 
aforementioned documents, the veteran has also been afforded 
the opportunity to present evidence and argument in support 
of his claims.  In its March 2004 letter, the RO requested 
that the veteran provide authorization to enable it to obtain 
any outstanding private medical records, and information to 
enable it to obtain any VA treatment records, employment 
records, records from other Federal agencies, or records from 
state and local government agencies, as well as requested 
that the veteran submit any additional evidence in his 
possession.  The RO also requested that the veteran directly 
submit any pertinent reports or statements from physicians 
and/or medical facilities.  Through this letter, the Board 
finds that the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA has been met.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.              
§ 5103(a) and 38 C.F.R. § 3.159(b)).

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, all of these requirements have been met in the instant 
appeal.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not prejudiced the veteran in any way.  

As indicated above, the RO issued the September 2002 SOC 
explaining what was needed to substantiate the claims on 
appeal within eight months of the veteran's January 2002 NOD 
of the August 2001 rating decision on appeal, and the veteran 
was thereafter afforded the opportunity to respond.  
Moreover, the RO notified the veteran of the VCAA duties to 
notify and assist in its letter of March 2004; neither in 
response to that letter, nor at any other point during the 
pendency of this appeal, has the veteran informed the RO of 
the existence of any evidence that has not already been 
obtained.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with either claim on 
appeal.  As indicated below, the RO has obtained outpatient 
treatment records from the Syracuse VA Medical Center (VAMC), 
dated from May 2001 to December 2001, and from May 2003 to 
March 2004; treatment records from the Canandaigua VAMC dated 
from May 2001 to August 2002, and from May 2003 to March 
2004; and has arranged for the veteran to undergo numerous VA 
examinations.  The veteran has submitted in support of his 
claims treatment reports from the Rochester Orthopedic 
Laboratories, dated from March 2001 to April 2001; letters 
from chiropractor M. Young, dated from May 2001 and August 
2001; a July 2001 treatment report from physical therapist Z. 
Pachelman dated July 2001; and personal statements dated May 
2000 and February 2002.  Significantly, neither the veteran 
nor his representative has identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.

Additionally, as discussed in more detail below, while the 
veteran's representative has indicated that further 
examination of the veteran is warranted, the Board finds that 
the medical evidence currently of record provides a 
sufficient basis for consideration of the claim for a higher 
rating for his service-connected back disability.  See 
38 U.S.C.A. § 5103A.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claims on appeal. 




II.	Claims for Increase 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The history of the veteran's disability has been considered; 
however, as an increased rating issue involves assessing the 
severity of an already service-connected disability, the 
present level of disability is of primary concern when 
determining whether a higher evaluation is warranted.  See 
Francisco v. Brown,      7 Vet. App. 55, 58 (1994).

When evaluating musculoskeletal disabilities rated on the 
basis of limitation of motion, VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995). See also Johnson v. Brown, 9 Vet. App. 7 (1996).   

A.	Back Disability

1.  Background

In its November 1999 rating decision, the RO granted service 
connection and assigned an initial 10 percent evaluation for 
scoliosis, degenerative osteoarthritis and degenerative disc 
disease of the lumbosacral spine, effective June 16, 1999.
On VA examination in May 2001, the veteran reported that his 
back pain was primarily located in the right sacroiliac area 
and right posterior hip area.  He also complained of pain, 
weakness, stiffness, fatigability, and lack of endurance.  
Additionally, he stated that he experienced flare-ups about 
three to four times per week that lasted from three to five 
minutes, and that during these flare-ups he would have a 100 
percent increase in both the severity of pain and limitation 
of motion.  He did not use crutches, braces, or a cane.  
There had been no surgery or specific injury to his back.  
The veteran further stated that in his usual occupation as a 
parts worker in a store, he was unable to lift anything over 
20 pounds, had great difficulty bending over, and could not 
make any rapid movements of the spine.  On physical 
examination of the spine, the veteran had some loss of 
musculature.  There was no tenderness to percussion over his 
spine.  Range of motion testing demonstrated flexion of the 
spine from 0 to 95 degrees (which the examiner indicated was 
full flexion), extension from 0 to 25 degrees, lateral 
flexion from 0 to 30 degrees, and rotation from 0 to 30 
degrees.  On lying on his back, the veteran had no pain on 
full elevation of either leg, or on abduction or adduction of 
either hip.  He had diminished deep tendon reflexes 
bilaterally.  The examiner diagnosed marked degenerative disc 
disease at L4-L5, on the basis of the clinical findings 
above, as well as x-ray evidence of marked disc space 
narrowing with marginal spurring at L4-L5.  

Records from the Syracuse VAMC include a December 2001 
physician's report noting an assessment of a medical history 
of low back pain, radiating down to the left leg secondary to 
spinal stenosis.  A May 2002 orthopedist's report noted that 
the veteran had decreased range of motion with flexion in the 
lumbar spine, and hyperextension due to pain.  This physician 
assessed arthritis of the lumbar spine.  

On VA examination in May 2002, the veteran complained of low 
back pain that had increased in the past 7 to 8 years.  He 
also reported experiencing low back pain, weakness, 
stiffness, fatigability, and lack of endurance.  He stated 
that on a daily basis that if he was on his feet for greater 
than 5 to 10 minutes, he would develop low back pain 
requiring him to sit and rest approximately 5 to 10 minutes.  
On examination, the veteran had passive range of motion in 
his back, of forward flexion from 0 to 70 degrees, extension 
from 0 to 25 degrees, left and right side bend from 0 to 25 
degrees, and left and right rotation from 0 to 30 degrees.  
Active range of motion was forward flexion from 0 to 60 
degrees, extension from 0 to 20 degrees, left and right side 
bend from 0 to 20 degrees, and left and right rotation from 0 
to 25 degrees.  Additionally, after the veteran repeatedly 
flexed and extended his back on 10 occasions, his range of 
motion was flexion from 0 to 65 degrees, extension from 0 to 
20 degrees, left and right side bend from 0 to 20 degrees, 
and left and right rotation from 0 to 25 degrees.  Sensory 
examination was grossly normal.    

Treatment records from the Canandaigua VAMC include an August 
2003 physician's report noting the veteran's complaint of 
recurrent low back pain, that at times was of a severity of 
10/10, and that became worse with prolonged standing, 
sitting, and walking.  This physician assessed low back pain, 
acute and chronic, and stated that the veteran appeared to 
have a recurrent muscle strain.  Another report dated that 
same month, noted that the veteran had recently experienced a 
flare-up of his lower back pain when he bent over to attempt 
to pick up an object.  Also noted was that the veteran was 
undergoing physical therapy on an ongoing basis for his back 
problems.  A February 2004 report of a physical therapy 
consultation, notes that the veteran had been laid off from 
his job position in October 2003, but that he was seeking new 
employment. 

Additional treatment records from the Syracuse VAMC include 
an August 2002 report documenting another physician's 
clinical assessment of chronic low back pain localized in the 
paraspinal muscles, with no significant evidence for 
radiculopathy or other neurological deficits.  A March 2004 
report notes that the veteran continued to receive physical 
therapy for his back condition.  Also noted was that the 
veteran had recently begun work at a new job, subsequent to 
having left his former job in October 2003.

In its October 2004 rating decision, the RO granted a higher 
rating of 20 percent for the veteran's service-connected 
scoliosis, degenerative osteoarthritis and degenerative disc 
disease of the lumbosacral spine, effective June 16, 1999.  



2.  Legal Authority

In this case, the veteran's service-connected low back 
disability initially was rated under  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, which pertains to intervertebral disc 
syndrome.  The rating criteria of Diagnostic Code 5293 were 
revised, effective September 23, 2002 (see 67 Fed. Reg. 
54345-54349 (August 22, 2002), and the pertinent diagnostic 
code renumbered to 5243, effective September 26, 2003 (see 68 
Fed. Reg. 51454-51458 (Aug. 27, 2003).  As there is no 
indication that the revised criteria are intended to have 
retroactive effect, VA has the duty to adjudicate the claim 
only under the former criteria for any time period prior to 
the effective date of the new rating criteria, and to 
consider the revised criteria for the time period commencing 
on the effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).  

As the RO has considered and applied the correct versions of 
both the former and revised criteria in adjudicating the 
veteran's claims, for all relevant time periods during the 
pendency of this appeal (as reflected in the September 2002 
SOC, and in the November 2002 and November 2004 SSOCs), there 
is no due process bar to the Board doing likewise.   

Under the former criteria of Diagnostic Code 5293, a 20 
percent rating is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation is 
warranted for severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  Pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and little intermittent relief, warrants a 60 percent 
evaluation.  

Under the revised criteria of former Diagnostic Code 5293 
(now Diagnostic Code 5243), intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. 38 U.S.C.A. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A note to the revised Diagnostic Code 5293 
(effective September 23, 2002) provides that for purposes of 
evaluation under 5293, an "incapacitating episode" is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which disabilities of the 
musculoskeletal system and spine are evaluated was again 
revised.  As indicated above, the criteria for evaluating 
intervertebral disc syndrome did not change (although the 
pertinent Diagnostic Code was renumbered from 5293 to 5243).  
A note to Diagnostic Code 5243 provides that intervertebral 
disc syndrome may be evaluated under the General Rating 
Formula for diseases and injuries of the spine as well as 
under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes.       

Since September 23, 2002, the competent medical evidence in 
this case, does not indicate that the veteran has 
experienced any incapacitating episodes in connection with 
his service-connected back disability (the RO has similarly 
noted in its November 2004 SSOC, that there is no evidence 
of any "incapacitation exacerbations"), and moreover, there 
is no evidence of any separate and distinct orthopedic 
and/or neurological disorders in relation to intervertebral 
disc syndrome - hence, there is no need for consideration of 
the criteria for intervertebral disc syndrome with respect 
to the time period from September 23, 2002 to September 26, 
2003.  Therefore, as discussed below, the Board's 
consideration of the veteran's claim for this timeframe will 
consist only of the remaining diagnostic codes in effect at 
that time, governing musculoskeletal disabilities of the 
spine.  

Given the lack of any incapacitating episodes, from 
September 26, 2003 the Board will evaluate the veteran's 
back disability under the General Rating Formula for 
diseases and injures of the spine.

The Board also has considered other potentially applicable 
rating criteria for evaluating the veteran's disability. 

Prior to September 26, 2003, 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 set forth the rating criteria for evaluating 
limitation of motion of the lumbar spine. Under this code, a 
10 percent rating is warranted for slight limitation of 
motion, a 20 percent rating is warranted for moderate 
limitation of motion, and a 40 percent rating is warranted 
for severe limitation of motion.   

Under Diagnostic Code 5295, a 10 percent rating is 
established for lumbosacral strain with characteristic pain 
on motion; a 20 percent rating is established when there is 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position; a 40 percent 
rating is established when there is severe lumbosacral 
strain, with listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity 
of joint space, or some of the above with abnormal mobility 
on forced motion.

Under the criteria in effect since September 26, 2003 
governing diseases and injuries of the spine, the General 
Rating Formula provides for assignment of a 30 percent 
evaluation for forward flexion of the cervical spine of 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine.  A 40 percent evaluation will be assigned 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation will be assigned where there 
is evidence of unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation will be 
assigned for unfavorable ankylosis of the entire spine.  A 
note accompanying this rating formula, provides that the 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The physician indicated that 
the normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.

Considering the medical evidence of record in light of the 
above-noted criteria, the Board finds that an evaluation in 
excess of 20 percent is not warranted for the veteran's 
service-connected back disability under any version of the 
applicable rating criteria.    

With respect to the time period up until September 23, 2002 
(the date of the initial revision to the criteria for 
evaluation of intervertebral disc syndrome, as noted above), 
the May 2001 VA examination report reflects that on VA 
examination in May 2001, the veteran reported having back 
pain primarily located in the right sacroiliac and right 
posterior hip areas, and further complained of pain, 
weakness, stiffness, fatigability, and lack of endurance.  
The veteran then stated that he experienced flare-ups about 
three to four times per week that lasted from three to five 
minutes, with increases in both the severity of pain and 
limitation of motion.  He did not use crutches, braces, or a 
cane, and had not undergone any back surgery.  He remained 
employed, although he had difficulty lifting heavy objects 
and bending.  On physical examination of the spine, the 
veteran had some loss of musculature.  There was no 
tenderness to percussion over his spine.  Range of motion in 
the spine was reported as flexion from 0 to 95 degrees, 
extension from 0 to 25 degrees, lateral flexion from 0 to 30 
degrees, and rotation from 0 to 30 degrees.  The veteran had 
no pain on full elevation of either leg, or on abduction or 
adduction of either hip.  He had diminished deep tendon 
reflexes bilaterally.  The examiner diagnosed marked 
degenerative disc disease at L4-L5, and noted there was x-
ray evidence of marked disc space narrowing with marginal 
spurring at L4-L5.  

Treatment records from Syracuse VAMC include a December 2001 
physician's assessment of low back pain, radiating down to 
the left leg secondary to spinal stenosis.  

On examination in May 2002, the veteran complained of low 
back pain, weakness, stiffness, fatigability, and lack of 
endurance.  He stated that on a daily basis if he was on his 
feet for greater than 5 to 10 minutes, he would develop low 
back pain, that required him to sit and rest approximately 5 
to 10 minutes.  He had passive range of motion in his back, 
of forward flexion from 0 to 70 degrees, extension from 0 to 
25 degrees, left and right side bend from 0 to 25 degrees, 
and left and right rotation from 0 to 30 degrees.  Active 
range of motion was forward flexion from 0 to 60 degrees, 
extension from 0 to 20 degrees, left and right side bend 
from 0 to 20 degrees, and left and right rotation from 0 to 
25 degrees.  After repeated instances of flexion and 
extension of his back, range of motion was flexion from    0 
to 65 degrees, extension from 0 to 20 degrees, left and 
right side bend from 0 to 20 degrees, and left and right 
rotation from 0 to 25 degrees.  Sensory examination was 
grossly normal.  

In August 2002, another VA physician at Syracuse VAMC 
assessed chronic low back pain localized in the paraspinal 
muscles, with no significant evidence for radiculopathy or 
other neurological deficits.  

The Board finds that the above-noted evidence is indicative 
of no more than the currently assigned 20 percent 
evaluation, under any of the criteria in effect prior to 
September 23, 2002.  The competent evidence does not suggest 
that during this time period, the veteran had intervertebral 
disc syndrome that was severe in nature, with recurring 
attacks and intermittent relief, the degree of disability 
that is necessary in order to warrant the next higher 40 
percent evaluation under Diagnostic Code 5293.  The range of 
motion studies conducted by VA physicians, as well as the 
remaining medical evidence, also provides no basis for 
assignment of a higher rating under any other diagnostic 
code governing spinal disabilities, as there is no evidence 
of severe limitation of motion of the lumbar spine, or 
lumbosacral strain, under Diagnostic Codes 5292 and 5295, 
respectively.      

Pertaining to the time period from September 23, 2002 up 
until September 26, 2003, the Board notes that there is no 
additional evidence from this timeframe to support the 
assignment of a higher, 40 percent rating under Diagnostic 
Codes 5292 and 5295 (the only applicable codes, since, as 
noted above, there is no evidence of any incapacitating 
episodes of intervertebral disc syndrome during this time 
period that would require consideration of the revised 
version of Diagnostic Code 5293).  The evidence during this 
timeframe consists primarily of VA medical records 
documenting the veteran's continuing treatment for back 
problems, to include ongoing physical therapy.  There are no 
specific findings as to the extent of limitation of motion 
of the back, in addition to those findings reported in the 
previously noted studies from May 2001 and May 2002.  Hence, 
an evaluation in excess of 20 percent is not warranted 
during the period from September 23, 2002 to September 26, 
2003.   

For the time period since September 26, 2003, the record 
also does not present any basis for an evaluation in excess 
of 20 percent for the veteran's service-connected scoliosis, 
degenerative osteoarthritis and degenerative disc disease of 
the lumbosacral spine.  Again, given the absence again of 
any incapaciting episodes, Diagnostic Code 5243 directs that 
the veteran is to be rated based on the General Rating 
Formula for spinal disabilities.  As indicated above, the 
most recent range of motion studies with regard to the back, 
conducted in May 2002, revealed range of motion no worse 
than forward flexion from 0 to 60 degrees, extension from 0 
to 20 degrees, left and right side bend from 0 to 20 
degrees, and left and right rotation from 0 to 25 degrees.  
Such findings do not warrant assignment of a higher rating 
under the General Formula for injuries and diseases of the 
spine, of 30 percent for forward flexion of the cervical 
spine of 15 degrees or less, or favorable ankylosis of the 
entire cervical spine; or of 40 percent for unfavorable 
ankylosis of the entire cervical spine, forward flexion of 
the thoracolumbar spine of 30 degrees of less, or favorable 
ankylosis of the entire thoracolumbar spine.   

Thus, no more than a 20 percent schedular evaluation for the 
veteran's back disability, at any time period pertinent to 
the appeal, is warranted.

The Board notes that the veteran and his representative have 
contended that an additional orthopedic examination is 
warranted; however, the Board finds that there are no 
circumstances in this case that would necessitate further 
examination.  In this regard, the Board notes that the report 
of the May 2002 examination (the most recent evaluation in 
connection with the veteran's claim for a higher rating for 
his back disability) clearly reflects his reported symptoms, 
all pertinent examination findings, and the examiner's 
assessment.  The examiner indicated that he had access to the 
veteran's computerized VA medical records (if not necessarily 
to the entire claims file), and the recent medical evidence 
of back problems in this case consists almost entirely of 
such VA records, with no significant additional information 
from private treatment providers regarding the veteran's back 
disability.  

The Board also points out that as the veteran's claim is one 
for increase, it is the severity of his disability since the 
filing of the March 2001 claim for increase that is relevant 
for purposes of evaluating his claim, and not his medical 
condition as reflected in service medical records or other 
evidence in the claims file from many years previously.  
Moreover, the Board notes that the extent of the limitation 
of motion affecting the veteran's back as noted in May 2002 
(to include findings with respect to any functional loss due 
to pain and/or repetitive motion, as required under DeLuca), 
is significantly less than what would be necessary to support 
a higher evaluation under the revised formula for rating 
disabilities of the spine, for the time period since 
September 2003 (as provided under Diagnostic Code 5243).  No 
additional treatment records have been received since the 
date of the May 2002 examination that document any decrease 
in range of motion, or significant exacerbations of the 
veteran's condition, or present any other circumstances that 
might warrant a reevaluation of the veteran's back 
disability.  

B.	Residuals of Left Ankle Fracture

In its November 1954 rating decision, the RO granted service 
connection and assigned an initial, noncompensable rating for 
the residuals of a left ankle fracture, effective April 22, 
1954.  

In a March 1995 decision, the RO granted an increased rating 
of 20 percent for the residuals of a left ankle fracture, 
effective May 24, 1993.   

In November 1999, the RO assigned a higher rating of 30 
percent for the veteran's service-connected left ankle 
disability, effective June 16, 1999.   

Treatment records from the Rochester Orthopedic Laboratories, 
dated from March 2001 to August 2001, include a March 2001 
report that noted a diagnosis of midfoot collapse and 
forefoot abduction, affecting the left foot, as well as a 
prescription for this problem of ambulatory shoes and custom 
orthotics.

On VA examination in May 2001, the veteran reported that in 
the past he had been treated for his left ankle disability 
primarily through braces, and that he had also recently been 
given special shoes for his ankle condition.  The veteran 
further reported having pain in the left knee and ankle, that 
was about 90 percent concentrated in the area of his ankle.  
He also complained that he experienced in the ankle problems 
of weakness, stiffness, swelling, heat and redness of the 
ankle, instability or giving way, and fatigability and lack 
of endurance.  He did not have any flare-ups of these ankle 
problems, although he stated that his discomfort in the ankle 
was constant and daily.  He did not then use any crutches or 
braces for his ankle condition, and the only surgery that he 
had ever undergone that involved his left leg was for a knee 
problem.  The veteran additionally stated that at that time, 
he was working for a construction company, and he was not 
able to walk on uneven surfaces and had difficulty traveling 
up and down stairs.  He could not turn quickly, and with 
regard to daily activities, he had a diminished ability to 
participate in yard work and housework. 

On physical examination of the left ankle, the veteran had 
extension from 0 to 7 or 8 degrees, and plantar flexion from 
0 to 25 or 30 degrees.  He also had an outward deviation of 
the left foot, as well as a flat foot on the left, and a 
stasis dermatitis on his left lower extremity.  The examiner 
diagnosed post left total knee replacement with limitation 
motion, and arthritis of the left ankle with limited motion.    

The x-ray report accompanying the May 2001 examination, notes 
that there was moderate to severe degenerative changes at the 
tibiotalar joint.  There was also joint space narrowing and 
subchondral sclerosis, as well as a decreased plantar arch 
consistent with flatfoot deformity.  There were chronic-
appearing calcifications and ossifications adjacent to the 
medial malleolus that were probably due to old avulsion 
injuries, and cystic lucencies along the talar dome.  There 
did appear to be a degenerative change in the mid-foot.  
There was no evidence of an acute fracture.  The physician 
conducting the veteran's ankle x-rays noted an impression of 
moderate to severe degenerative arthritis at the left ankle.   

An August 2001 letter from private chiropractor M. Young, 
relates that the veteran had recently undergone an 
aggravation of his lower back condition, and that the 
veteran's orthotic shoe fitting appeared to be the cause of 
these back problems.  It was further noted that the veteran 
had discontinued wearing orthopedic shoes in order to 
alleviate his back symptoms.   

Treatment records from the Syracuse VAMC, include a May 2001 
physician assistant's report that notes assessments of market 
degenerative joint disease of the left foot, and 
osteoarthritis at the medial aspect of the right knee joint, 
as well as of the left ankle.  An August 2002 report notes 
the veteran's left foot problems of loss of arch, and 
decreased ankle range of motion in dorsiflexion, plantar 
flexion, inversion, and eversion.  A May 2003 x-ray of the 
left foot revealed arthritic changes involving the 
tarsometatarsal joints, worse in the first digit.  There were 
no erosions, fractures, or dislocations.  There was arterial 
calcification.  A May 2003 orthopedist's report also noted 
that the veteran had in his left lower extremity a 
significant fallen arch with a valgus deformity of the ankle, 
and provided a clinical impression of severe left ankle 
arthritis.    

On VA examination in May 2002, the veteran complained of left 
ankle pain, weakness, stiffness, swelling, heat, redness, and 
fatigability.  He denied any giving way or locking.  The 
veteran further stated that if he was standing on his left 
ankle for greater than 10 minutes on a daily basis, that he 
would begin to experience pain, causing him to get off of his 
feet and rest his ankle for approximately 5 to 10 minutes 
before returning to physical activity.  He also reported that 
he wore corrective shoes and orthotics.  He had not worn a 
brace recently, but did use a cane periodically.  The 
examiner noted with respect to the veteran's functional 
abilities, that he was able to participate in activities of 
daily living, and that he worked 40 hours per week delivering 
parts for a construction firm.  The veteran had not missed 
any days of work over the last year because of his left 
ankle, and two years prior he had missed 4 to 5 days because 
of his ankle.  His job was flexible in that it allowed him to 
get off of his feet whenever his ankle problem was 
aggravated.  

On physical examination, the veteran's footwear on the left 
shoe showed decreased wear on the outer posterior aspect of 
the heel, and decreased wear on the outer aspect at the ball 
of the foot.  His left ankle showed significant swelling over 
the medial and lateral malleolus and also over the proximal 
tissue.  There was no valgus angulation of the os calcis in 
relation to the long axis of the tibia and fibula of 
approximately 10 degrees.  There was some increased color 
over the left ankle.  Palpation of the left ankle showed no 
abnormality of temperature or crepitance.  The ankle joint 
was swollen, and there was pain over the lateral and medial 
malleolus.  Active range of motion was 0 degrees dorsiflexion 
and 20 degrees plantar flexion.  Passive range of motion was 
0 degrees dorsiflexion and 20 degrees plantar flexion.  When 
asked to repeatedly dorsiflex and plantar flex his foot 10 
times, the veteran had 0 degrees dorsiflexion and 20 degrees 
plantar flexion.  Ankle x-rays showed moderate to severe 
degenerative arthritis of the left ankle.  The examiner 
assessed degenerative arthritis of the left ankle, status 
post left ankle fracture. 

The veteran's residuals of a left ankle fracture are 
currently evaluated as 30 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5271-5262; 
this indicates that the rating for single ankle disability is 
based both upon consideration of limitation of motion of the 
ankle and impairment of the tibia and fibula.  See 38 
C.F.R.§§ 4.20 and 4.27. 

The maximum rating assignable under Diagnostic Code 5271 is 
20 percent.  Under Diagnostic Code 5262, a 30 percent 
evaluation is warranted for marked disability, and a 40 
percent disability is warranted for nonunion of the tibia and 
fibula, with loose motion, requiring a brace.  

In view of the above-noted criteria, the Board finds that an 
evaluation in excess of 30 percent is not warranted for the 
veteran's residuals of a left ankle fracture.  In the instant 
case, the competent and probative evidence simply does not 
show that the veteran has or has ever had any nonunion of the 
tibia and fibula, with loose motion, requiring a brace.  No 
VA or private medical treatment provider has diagnosed, or 
otherwise documented the existence, of any nonunion of the 
left tibia and fibula.  On VA examination in May 2001, and 
again May 2002, it was noted that the veteran had severe 
degenerative arthritis in the left ankle; however, neither 
examiner rendered any findings relative to the union of the 
tibia and fibula.  Moreover, the reports of both of these 
examinations reflect that the veteran did not use a brace in 
connection with his ankle disability, and there are also no 
treatment records that have since been submitted which show 
or suggest that the veteran requires a brace.  Hence, no 
higher evaluation is possible under Diagnostic Code 5262.  

Additionally, the Board points out that there is no other 
applicable diagnostic code for evaluating the veteran's 
disability, under which a rating in excess of 30 percent 
would be available.  In the absence of any evidence of, or 
disability comparable to, ankylosis of the ankle, there is 
also no basis for consideration of Diagnostic Code 5270, 
under which a 40 percent rating is assigned for ankylosis in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with abduction, adduction, 
inversion, or eversion deformity.   

C.	Conclusion

The above discussions are based on application of pertinent 
provisions of VA's Schedule for Rating Disabilities.  

As a final point, the Board also notes that there is no 
showing that either of the veteran's service-connected 
disabilities currently under consideration has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (cited to in the 
September 2002 SOC).  In this regard, the Board emphasizes 
that neither of these disabilities is objectively shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating).  Although the veteran 
left a previous job position in October 2003, there is no 
evidence showing that this was the result of either of his 
service-connected disabilities, and in any event, the record 
shows that the veteran resumed working at a difference place 
of employment in early 2004.  The veteran's disabilities also 
have not been shown to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R.           
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Under these circumstances, the Board must conclude that each 
of the claims for increase presently on appeal must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
each claim for increase that doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An evaluation in excess of 20 percent for scoliosis, 
degenerative osteoarthritis and degenerative disc disease of 
the lumbosacral spine is denied.

An evaluation in excess of 30 percent for the residuals of a 
left ankle fracture is denied.




	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


